766 N.W.2d 873 (2009)
INSURANCE INSTITUTE OF MICHIGAN, Hastings Mutual Insurance Company, Farm Bureau General Insurance Company, Frankenmuth Casualty Insurance, Walter Stafford, Jr., and Michael Flohr, Plaintiffs-Appellees, and
Michigan Insurance Coalition and Citizens Insurance Company of America, Intervening Plaintiffs-Appellees,
v.
COMMISSIONER, FINANCIAL & INSURANCE SERVICES, Department of Labor & Economic Growth, Defendant-Appellant.
Insurance Institute of Michigan, Hastings Mutual Insurance Company, Farm Bureau General Insurance Company, Frankenmuth Casualty Insurance, Walter Stafford, Jr., and Michael Flohr, Plaintiffs-Appellants, and
Michigan Insurance Coalition and Citizens Insurance Company of America, Intervening Plaintiffs-Appellants,
v.
Commissioner, Financial & Insurance Services, Department of Labor & Economic Growth, Defendant-Appellee.
Docket Nos. 137400, 137407. COA No. 262385.
Supreme Court of Michigan.
June 30, 2009.

Order
On order of the Chief Justice, the stipulated joint motion for extension of time for *874 the filing of briefs is considered and it is GRANTED.